Opinion by
Mollison, J.
Prior to entry herein, all of the information in possession of the petitioner bearing upon the value of the merchandise was offered to the examiner in the appraiser’s office, who passed upon such products, and a difference of opinion developed between the customs authorities and the responsible officials of the petitioner as to the correct value at which the merchandise should be entered. It was thereupon decided by the officers of the petitioner to enter at the price they believed to be correct and to make a test case of the importation in question. This was accordingly done, and an appeal for reappraisement was subsequently filed. Inasmuch as the appeal for reappraisement could not be supported, it was abandoned. From an examination, of the entire record the court was satisfied that entry at less value than that found upon final'appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent any of the facts in the case or to deceive the appraiser as to value of the merchandise. The petition was therefore granted.